Citation Nr: 1723453	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  15-10 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for laceration of the left forearm with involvement of extensors of thumb Muscle Group VIII.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1958 and from March 1959 to March 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the proceeding is of record. 

The Veteran has filed a notice of disagreement concerning an April 2016 denial of an increased rating for amputation of the middle left toe.  This appeal has been entered in the VACOLS appeals tracking system as an active appeal at the RO. While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time could delay the RO's action on that appeal.  Thus, the Board will not address this issue further below.  The issues presently before the RO pertaining to an increased rating for amputation of the middle left toe will be the subject of a later Board decision, if ultimately necessary.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
REMAND

With regard to the Veteran' left forearm disability, the Board determines that a remand is necessary so the Veteran may be afforded another VA examination.  The most recent VA examination to assess the severity of the disability was performed in September 2014.  At the February 2017 hearing, the Veteran testified that his symptoms had become worse since the last examination.  A new VA examination is necessary where there is evidence that a service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Further, the Veteran contends that he has lumbar spine and neck disabilities as a result of an in-service motor vehicle accident (MVA).  This accident is documented in service treatment records, as well as in photographs, but no specific injury to the back or neck was treated at the time.  Nevertheless, the Veteran's assertions as to the history of his back and neck disabilities is sufficient to warrant scheduling a VA examination to assess the nature and etiology of his lumbar spine and neck disabilities.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to assess the current nature and severity of his service-connected left forearm disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria for muscles and scars. 
The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3. Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the severity of his lumbar spine and neck disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's neck disability as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder was a result of the Veteran's military service, to include the in-service MVA? 

The examiner should also state a medical opinion with respect to the Veteran's lumbar spine disability as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder was a result of the Veteran's military service, to include the in-service MVA?

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms he has experienced, as well as the circumstances of his injury. 

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  Adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




